                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello

Civil Action No. 17-cv-00452-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

$114,700.00 IN UNITED STATES CURRENCY,

     Defendant.
______________________________________________________________________

       ORDER DENYING CLAIMANT’S MOTION FOR SUMMARY JUDGMENT


       This matter is before the Court on Claimant Richard Roy Schwabe’s Motion for

Summary Judgment. (Doc. # 90.) Claimant argues that the government cannot present

evidence to support its allegation that the funds in question are proceeds traceable to

an exchange of marijuana. (Id. at 1.) However, because genuine issues of material fact

govern this dispute, the Court denies Defendant’s Motion.

       Summary judgment is warranted when the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law. Turnkey Sols. Corp. v. Hewlett Packard Enter. Co., No. 15-cv-01541-

CMA-CBS, 2017 WL 3425140, at *2 (D. Colo. Aug. 9, 2017). A fact is “material” if it is

essential to the proper disposition of the claim under the relevant substantive law. Id. A

dispute is “genuine” if the evidence is such that it might lead a reasonable jury to return

a verdict for the nonmoving party. Id. When reviewing motions for summary judgment, a


                                             1
court must view the evidence in the light most favorable to the non-moving party. Id.

However, conclusory statements based merely on conjecture, speculation, or subjective

belief do not constitute competent summary judgment evidence. Id.

       Among others, the following material facts are genuinely disputed:

      Whether Claimant had a history of selling narcotics illegally (Doc. # 93 at 10);

      Whether Claimant’s legitimate sources of income were sufficient to support his

       needs (id. at 13); and

      Whether—and how much of—the disputed funds were obtained by legitimate

       means (id. at 13–16).

       Contrary to Claimant’s assertions that there are no genuine disputes of material

fact, the government’s brief in response to the instant motion (Doc. # 93) strongly

suggests otherwise. The same factual disputes counter the government’s argument that

summary judgment should be entered in its favor. Without, at the very least, weighing

the evidence supporting the parties’ opposing versions of the facts referenced above,

the Court cannot resolve this dispute. Therefore, viewing the facts in the light most

favorable to the nonmovant, it is evident that there are genuine disputes of material fact,

and summary judgment is not warranted at this time.

       Accordingly, it is ORDERED that Claimant’s Motion for Summary Judgment

(Doc. # 90) is DENIED. It is




                                             2
      FURTHER ORDERED that to the extent the government argued that summary

judgment should be entered in its favor (Doc. # 93 at 10), that relief is also DENIED.



      DATED: February 5, 2019

                                                BY THE COURT:



                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            3
